Case 4:19-cv-05994-JST Document Fitba 12/2 710, Peas Tot 672)

| AD wy Hap Oo SEND fetieriez (on jhent

————e

 

LOO C Lalo,
Tw 7fie J (

———

(Be 2. Kee VS ¥G YS

/ Lott 1° Akai op Scop pment
Vu | Li aren yr |
V4 (7) - / &
fh A Y Fal > Dep a)

yd, Scien Pg Os
be FH UleraKie Seccatl prt Van Copy Case
b. apes Doe Shue Cima
TG Decleor Looe fe CVT OF feo Fyer sHe

fw a fer Jy VWree (Ge? i

RMacetel ané (2°03 EF yp.
Med UL J A U / f-

sa

  

CLA fp

 
pre 4:19-cv-05994-JST Document 20 Filed 12/27/19 page fe 2a

( LDeeitifitatén | OF Séa070 AIR EL)

 

 

CG awn 7)

S Ynse pyre Ap leet
ed VYPed WC, bur fe fae Mey Fite yy ptt US
Wh Nr workin fey Th wad ng Tp oll.
Uae Com VA” 2E Gere @ Levy LL bo Cpaeee
(¢ pS FHC CRIES pie = Sor x ad Fyjoek

ae, IES Fipped pu Deak
a heb TiCA WI (lon Mant

. Zz Lt a ct BOre —
Cre Go JHE Cite yhteLel Ate (fT ny Typed 7e
YEA SZ Seer Fle Healt pilin MC ~
DLS 4 be File fod) (al CATES!
E02 OTA DD Co Men FFT ¢ FeO

a

 
ky C [peo DG ai coo Db Fiise BLT Pape arly As 42 ey
Vite ly AFH Vipco ean (JHEMOLD Cop Yen r
¢ Tle plana (len ype: FFP feee LZ” SanF
Peper lee, _
Hforeute WWe tne K wk fo -vle rf
WWe ye FF Ser Vales? prpeck THe CpeHwe FF
Show pa fe curud on jy fad A

wek- (alia hfs A Darr pttton of

Vy e lp hie TPCD Goyplanil FZ ld arlel Le
LC. /C ZG ZCP UD. [E-

Vt, Js jhe Det ee le

of 0p TifeD wg feed SOLD Crna SB
portd the) fo file T7la ene fJlise

 
   

[4A LE 2H - Saw Centers oa Wy?Y
